                                          THE HONORABLE JUDGE BARBARA J. ROTHSTEIN

 2
 3
 4
 5
 6
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
l l RUDY ST. GERMAIN, an individual,
                                                          No. 2: 18-cv-01600-BJR
12                                           Plaintiff,
                                                          STIPULATED JOINT MOTION AND
13                         vs.                            ORDER REGARDING COMPLETION
14                                                        OF SPECIFIC DEPOSITIONS BY
   TREIF USA, INC., d/b/a TREIF, TREIF USA,               OCTOBER 1, 2019
15 a Delaware corporation; and TREIF
   MASCHINENBAU GMBH, d/b/a TREIF, a            NOTE ON MOTION CALENDAR:
16
   German corporation,                          September 4, 2019
17
                                    Defendants.
18

19

20
       STIPULATION & JOINT MOTION REGARDING COMPLETION OF SPECIFIC
21
                                 DEPOSITIONS BY OCTOBER 1, 2019
22
            The parties Plaintiff Rudy St. Germain and Defendants Trief USA and Treif
23
     Maschinenbau GmbH by and through their counsel of record, are appearing for mediation of
24
     this case on September 10, 2019. In order to avoid unnecessary expense and to not delay
25
     mediation, the parties hereby stipulate and seek an Order that the following depositions can be
26


     STIPULATED JOINT MOTION AND ORDER
     REGARDING COMPLETION OF SPECIFIC
     DEPOSITIONS BY OCTOBER I, 2019 (Cause No.
     2: 18-cv-O 1600-BJR) - 1
     bp/WLCS6814.00 l /3227341 x
     taken after the mediation (which is after the discovery cutoff of September 4, 2019) but are to

 2 be completed by Octo her 1, 2019:

 3
 4              1. 30(b)(6) Treif Maschinenbau
 5              2. 30(b)(6) Treif USA

 6              3. Carsten Wiele

 7              4. Cleve Wix

 8              5. Joellen Gill

 9
10          The September 4, 2019 discovery cutoff is not extended with the exception of

11   conducting the above listed depositions to occur by October 1, 2019.           In addition, to

12 accommodate the foregoing depositions, the parties agree that the deadlines for the Pretrial

13   Statement will be as follows:

14          September 23, 2019: Plaintiff's pretrial statement

15          September 30, 2019: Defendant's pretrial statement

16          October 7, 2019 : Joint pretrial statement

17
18          DATED this 3rd day of September, 2019.

19
                                            By: s/Whitney L. C. Smith
20                                               s/Gabriella Wagner
21                                               Whitney L.C. Smith, WSBA No . 21159
                                                 Gabriella Wagner, WSBA No. 42898
22                                               WILSON SMITH COCHRAN DICKERSON
                                                 901 Fifth A venue, Suite 1700
23
                                                 Seattle, WA 98164-2050
24                                               Telephone: (206) 623-4100
                                                 Fax: (206) 623-9273
25
                                                 Email: smithw@wscd.com
26                                               Email : wagner@wscd.com
                                                 Attorneys for Defendants

     STIPULATED JOINT MOTION AND ORDER
     REGARDING COMPLETION OF SPECIFIC
     DEPOSITIONS BY OCTOBER 1, 2019 (Cause No.
     2: 18-cv-O 1600-BJR) - 2
     bp/WLCS68 I4.00 I/3227341 x
  2                                           By: . / Nficah R. leBank
  3                                                s/Marta L. 0 'Brien
                                                   Micah R. LeBank, WSBA No. 38047
  4                                                Marta L. O'Brien, WSBA No. 46416
  5                                                CONNELLY LAW OFFICES
                                                   2301 North 30th Street
  6                                                Tacoma, WA 98403
                                                   Telephone: 253-593-5100
  7
                                                   Fax: 253-593-0380
  8                                                Email: mlebank@connelly-law.com
                                                   Email: mobrien@connelly-law.com
  9                                                Attorneys for Plaintiff
· 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

20

21

22
23

24

25

26


       STIPULATED JOINT MOTION AND ORDER
       REGARDING COMPLETION OF SPECIFIC
       DEPOSITIONS BY OCTOBER I, 2019 (Cause No.
       2: 18-cv-O 1600-BJR) - 3
       bp/WLCS6814.00113227341 x
                                                  ORDER

 2            THIS MATTER having come before the above-entitled Court upon the parties agreed

 3   Stipulation, in accordance with FRCP 16(b), NOW THEREFORE it is hereby:

 4            ORDERED, ADJUDGED, AND DECREED Order that the following depositions can

 5   be taken after the discovery cutoff of September 4, 2019 but are to be completed by October

 6   1,2019:

 7                 1. 3O(b )( 6) Treif Maschinen bau

 8                2. 30(b)(6) Treif USA

 9                3. Carsten Wiele
10                4. Cleve Wix

11                 5. Joellen Gill
12            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

13   September 4, 2019 discovery cutoff is not extended with the exception of conducting the

14   above listed depositions by October 1, 2019.

15            Dated this 6th day of September, 2019.

16

17

18                                                     BARBARA J       BS ROTHSTEIN
                                                       UNITED STA r ~ s DISTRICT JUDGE
19

20

21

22

23

24

25
26


     STIPULATED JOINT MOTION AND ORDER
     REGARDING COMPLETION OF SPECIFIC
     DEPOSITIONS BY OCTOBER 1, 2019 (Cause No.
     2: 18-cv-O 1600-BJR)- 4
     bp/WLCS68l4.00113227341 x
